Exhibit 10.15

 

Dominion Resources, Inc.

 

Stock Accumulation Plan for Outside Directors

 

Amended as of February 27, 2004

 

1



--------------------------------------------------------------------------------

Dominion Resources, Inc.

Stock Accumulation Plan for Outside Directors

As Amended Effective February 27, 2004

 

Dominion Resources, Inc. (the “Company”), hereby adopts the amended Dominion
Resources, Inc. Stock Accumulation Plan for Outside Directors.

 

1. Purpose and Background.

--------------------------------------------------------------------------------

 

This Stock Accumulation Plan for Outside Directors (the “Plan”) is designed to
align the interests of the directors of the Company and certain of its
subsidiaries who are not employees of the Company or its subsidiaries more
closely with the interests of the Company’s shareholders by paying a portion of
their compensation in units whose value is based on the value of the Company’s
common stock. The Plan is intended to advance the interests of the Company by
providing these directors with an incentive to remain in the service of the
Company and to increase their efforts for the success of the Company. Effective
February 27, 2004, no additional directors will participate in the Plan.

 

2. Definitions.

--------------------------------------------------------------------------------

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless the context clearly requires a different meaning:

 

Account. Collectively a Participant’s Stock Unit Account and Dividend Account.

 

Affiliate. Any corporation or business organization that is under common control
with the Company (as determined under Code section 414(b) or (c)), or that is a
member of an affiliated service group with the Company (as determined under Code
section 414(m)).

 

Anniversary Date. The twelve-month anniversary of the date on which an Outside
Director was first elected or appointed to any Board as an Outside Director. If
an Outside Director who has previously received an award under this Plan has a
Cessation of Service and is subsequently elected or appointed to the Dominion
Resources Board, the Anniversary Date for the Outside Director for service after
the reelection or reappointment shall be

 

2



--------------------------------------------------------------------------------

the twelve-month anniversary of the date of the reelection or reappointment.

 

Board or Boards. The Dominion Resources Board and the respective boards of
directors of the Participating Subsidiaries.

 

Cessation of Service. The date on which an Outside Director ceases to be an
Outside Director on the Dominion Resources Board.

 

Change of Control. For purposes of this Plan, a Change of Control means:

 

  (a) The acquisition by any unrelated person of beneficial ownership (as that
term is used for purposes of the Exchange Act) of 20% or more of the then
outstanding shares of Company Stock or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors. The term “unrelated person” means any person other than
(i) the Company and its Subsidiaries, (ii) an employee benefit plan or trust of
the Company or its Subsidiaries, and (iii) a person who acquires stock of the
Company pursuant to an agreement with the Company that is approved by the
Dominion Resources Board in advance of the acquisition, unless the acquisition
results in the persons who were directors of the Company before the acquisition
ceasing to constitute a majority of the Dominion Resources Board. For purposes
of this subsection, a “person” means an individual, entity or group, as that
term is used for purposes of the Exchange Act.

 

  (b) Approval by the shareholders of the Company of a reorganization, merger,
consolidation or other transaction (collectively a “transaction”) with respect
to which the persons who were the beneficial owners of the Company Stock and
other voting securities of the Company immediately prior to the transaction do
not, following the transaction, beneficially own, directly or indirectly, more
than 50% of the then outstanding shares of the Company Stock (or the successor
corporation) or the combined voting power of the then outstanding voting
securities of the Company (or the successor corporation) entitled to vote
generally in the election of directors.

 

  (c) A liquidation or dissolution of the Company, or a sale or other
disposition of all or substantially all of the assets of the Company (other than
a transaction in which a Participating Subsidiary ceases to be a Subsidiary).

 

  (d) As a result of any single or combination of the events described in (a),
(b) or (c) above, individuals who, before the first of such events,

 

3



--------------------------------------------------------------------------------



constituted the Dominion Resources Board cease for any reason to constitute at
least a majority of the Dominion Resources Board within two (2) years of the
last such event.

 

Code. The Internal Revenue Code of 1986, as amended.

 

Company. Dominion Resources, Inc., and any successor by merger or otherwise.

 

Company Stock. The common stock, no par value, of the Company.

 

Disability. A condition, resulting from bodily injury or disease or mental
impairment, that renders, and for a six consecutive month period has rendered,
an Outside Director unable to perform the duties of a director. Disability shall
be determined by a licensed medical physician selected by the Dominion Resources
Board.

 

Dividend Account. The book account established and maintained for each Outside
Director to record the conversion of hypothetical dividends and other
distributions into Stock Units under Section 4 of the Plan.

 

Dominion Resources Board. The board of directors of the Company.

 

Effective Date. January 1, 1996.

 

Exchange Act. The Securities Exchange Act of 1934, as amended.

 

Fair Market Value. The average of the closing trading prices of a share of
Company Stock, as reported in The Wall Street Journal, on the last trading day
of each of the three months immediately preceding the month in which the
determination of value is made.

 

Outside Director. A director on any one of the Boards who is not an employee of
the Company or any of its Subsidiaries or Affiliates and who is first elected or
appointed to a Board prior to the Participation Termination Date.

 

Participating Subsidiary. Virginia Electric and Power Company, Dominion Capital,
Inc., Dominion Energy, Inc., or any other Subsidiary which is directly and
wholly owned by the Company.

 

Participation Termination Date. February 27, 2004.

 

4



--------------------------------------------------------------------------------

Plan. The Dominion Resources, Inc. Stock Accumulation Plan for Outside
Directors.

 

Retainer. The annual base cash retainer paid to all Outside Directors for
service on a Board. The term “Retainer” shall not include meeting fees, travel
expenses, fees or additional retainer for service on committees of a Board, and
fees or additional retainer for service as chairman of a Board. If an Outside
Director is serving on more than one Board, the highest annual retainer for any
of the Boards shall be used. When an Outside Director is first elected or
appointed to a Board, the Retainer shall be the annual retainer payable for a
full year, even if the Outside Director serves less than a full year.

 

Retirement Date. The later of age 62 or the latest date on which an Outside
Director is required to resign from the Dominion Resources Board in accordance
with the Corporate Governance Guidelines of the Company.

 

Rule 16b-3. Rule 16b-3 of the Securities and Exchange Commission promulgated
under the Exchange Act. A reference in the Plan to Rule 16b-3 shall include a
reference to any corresponding rule (or number redesignation) or any amendments
to Rule 16b-3 enacted after the Effective Date.

 

Stock Unit. A hypothetical share of Company Stock. Each Stock Unit credited to
an Outside Director’s Stock Unit Account or Dividend Account shall be deemed to
have the same value, from time to time, as a share of Company Stock.
Notwithstanding the foregoing, Stock Units shall not confer upon Outside
Directors any of the rights associated with Company Stock, including, without
limitation, the right to vote or to receive distributions. Stock Units may not
be sold, assigned, transferred, disposed of, pledged, hypothecated or otherwise
encumbered.

 

Stock Unit Account. The book account established and maintained for each Outside
Director to record the Stock Units awarded to an Outside Director under Section
3 of the Plan.

 

Subsidiary. Any corporation that is a subsidiary corporation of the Company (as
determined under Code section 424(f)).

 

Year of Service. A twelve month period ending on an Anniversary Date during
which an Outside Director continuously serves on any of the Boards. An Outside
Director shall be credited with a Year of Service in the

 

5



--------------------------------------------------------------------------------

year in which a Cessation of Service occurs if the period from the last
Anniversary Date until Cessation of Service is at least six (6) months.

 

3. Eligibility and Award of Stock Units

--------------------------------------------------------------------------------

 

  (a) Each person who is an Outside Director on January 1, 1996 shall receive an
award of Stock Units as provided in this Section 3(a). The number of Stock Units
granted under the award shall be determined by (i) multiplying the Outside
Director’s Retainer for 1995 by seventeen (17), and (ii) dividing the result by
the Fair Market Value of Company Stock determined as of April 1, 1996.

 

  (b) Each Outside Director who is first elected or appointed to any of the
Boards after the Effective Date and prior to the Participation Termination Date
shall receive an award of Stock Units as of the date of election or appointment.
The number of Stock Units granted under the award shall be determined by (i)
multiplying the Outside Director’s Retainer for the first year of service on the
Board by seventeen (17), and (ii) dividing the result by the Fair Market Value
of Company Stock as of the date of election or appointment. An Outside Director
who has previously received an award of Stock Units under the Plan shall not
receive another award of Stock Units if the Outside Director is elected to
another of the Boards.

 

  (c) This Section 3(c) shall apply if an Outside Director who has previously
received an award under this Plan has a Cessation of Service and subsequently is
elected or appointed to any of the Boards prior to the Participation Termination
Date. If the Outside Director was not fully vested in both the Stock Unit
Account and the Dividend Account at the Cessation of Service, the Outside
Director shall receive an award of Stock Units equal to the number of Stock
Units in the Outside Director’s Account which were not distributable to the
Outside Director due to the Cessation of Service. The award shall be allocated
between the Outside Director’s Stock Unit Account and the Dividend Account in
the same amounts as the Stock Units in those Accounts which were not
distributable at the Cessation of Service. If the Outside Director was fully
vested in both the Stock Unit Account and the Dividend Account at the Cessation
of Service, the Outside Director shall not receive any award under this Plan due
to the subsequent election or appointment of the Outside Director.

 

  (d)

The Stock Units awarded to an Outside Director under Section 3(a) or (b) shall
be credited to the Director’s Stock Unit Account. The Stock Units credited to
the Stock Unit Account shall vest in accordance with the

 

6



--------------------------------------------------------------------------------

provisions of Section 5 and shall be payable in accordance with the provisions
of Sections 6 and 7.

 

4. Crediting of Dividends

--------------------------------------------------------------------------------

 

  (a) The Stock Units credited to each Outside Director’s Stock Unit Account and
Dividend Account shall be credited with hypothetical cash dividends equal to the
cash dividends that are declared and paid with respect to Company Stock. The
Company shall determine as of each record date the amount of cash dividends to
be paid with respect to a share of Company Stock, and on the payment date of
such dividend shall credit an equal amount of hypothetical cash dividends to
each Stock Unit credited to an Outside Director’s Stock Unit Account and
Dividend Account. The total hypothetical cash dividends credited to all Stock
Units shall then be converted into Stock Units by dividing such hypothetical
cash dividends by the average of the high and low trading prices of a share of
Company Stock, as reported in The Wall Street Journal, for the last trading day
before the day the Company pays dividends with respect to Company Stock.

 

  (b) The Stock Units credited to each Outside Director’s Stock Unit Account and
Dividend Account shall be credited to account for any distribution with respect
to Company Stock other than cash dividends or stock dividends. The Company shall
determine as of each record date the amount of the distribution to be paid with
respect to a share of Company Stock, and on the payment date of such
distribution shall credit an equal amount of hypothetical distribution to each
Stock Unit credited to an Outside Director’s Stock Unit Account and Dividend
Account. The total hypothetical distribution credited to all Stock Units shall
then be converted into a hypothetical cash amount based on the market value of
such distribution as determined by the Dominion Resources Board. The
hypothetical cash amount shall then be converted into Stock Units by dividing
such hypothetical cash amount by the closing trading price of a share of Company
Stock, as reported in The Wall Street Journal for the last trading day before
the day the Company makes the distribution with respect to Company Stock.

 

  (c)

Stock Units allocated to an Outside Director pursuant to Section 4(a) or (b)
shall be credited to the Director’s Dividend Account. The Stock Units credited
to the Dividend Account shall vest in accordance with the provisions of Section
5 and shall be payable in accordance with the provisions of Sections 6 and 7.
Hypothetical dividends shall continue to be credited to Stock Units and shall be
converted into additional Stock Units pursuant to this Section 4 until all of
the Stock Units credited to an Outside Directors’

 

7



--------------------------------------------------------------------------------

Stock Unit Account and Dividend Account under the Plan have been distributed.

 

5. Vesting.

--------------------------------------------------------------------------------

 

  (a) Except in the case of death, Disability, Change of Control, attainment of
Retirement Date or as provided in Section 5(g), an Outside Director shall not be
vested in the Stock Unit Account until the completion of ten (10) Years of
Service. Except as provided in Section 5(g), an Outside Director shall vest in a
portion of the Stock Unit Account in accordance with the following schedule upon
completion of the designated Years of Service:

 

Years of Service    Portion Vested

10

   10/17ths

11

   11/17ths

12

   12/17ths

13

   13/17ths

14

   14/17ths

15

   15/17ths

16

   16/17ths

17

   17/17ths

 

  (b) Except in the case of death, Disability, Change of Control, attainment of
Retirement Date or as provided in Section 5(g), an Outside Director shall not be
vested in the Dividend Account until the completion of ten (10) Years of
Service. Upon completion of ten (10) Years of Service, an Outside Director shall
be fully vested in the Dividend Account.

 

  (c) If an Outside Director has a Cessation of Service on or after the Outside
Director’s Retirement Date, but before completion of ten (10) Years of Service,
the Outside Director shall be fully vested in the Dividend Account and shall be
vested in a percentage of the Stock Unit Account equal to the total Years of
Service at the Cessation of Service (up to 17) divided by seventeen (17).

 

  (d) If an Outside Director has a Cessation of Service on account of death or
Disability, the Outside Director shall be fully vested in the Dividend Account
and shall be vested in a percentage of the Stock Unit Account equal to the total
Years of Service at death or Disability (up to 17) divided by seventeen (17).

 

8



--------------------------------------------------------------------------------

  (e) After a Change of Control, an Outside Director shall be fully vested in
the Dividend Account and shall be vested in a percentage of the Stock Unit
Account equal to the total Years of Service at the date on which the Outside
Director has a Cessation of Service (up to 17) divided by seventeen (17).

 

  (f) An Outside Director will receive credit for Years of Service from the date
on which an Outside Director is first elected or appointed to any Board as an
Outside Director, including Years of Service before the Effective Date, until a
Cessation of Service.

 

  (g) With respect to an award under Section 3(c), the following provisions
shall apply. If the Outside Director had completed less than ten (10) Years of
Service at a Cessation of Service, the Outside Director shall receive credit for
the Years of Service before the Cessation of Service and the provisions of
Section 5(a)-(f) shall apply. If the Outside Director had completed ten (10) or
more Years of Service at the Cessation of Service, the Outside Director shall be
fully vested in the Dividend Account and shall vest in a percentage of the Stock
Unit Account equal to (i) Years of Service after the award is made under Section
3(c), divided by (ii) seventeen (17) minus the Outside Director’s Years of
Service at the Cessation of Service.

 

  (h) An Outside Director who is not vested in the Accounts at a Cessation of
Service shall receive no payment from the Plan.

 

6. Form of Payment of Accounts.

--------------------------------------------------------------------------------

 

  (a) Except as provided in Section 10(c), if an Outside Director is entitled to
receive payment of the Accounts, the Company shall distribute to the Outside
Director that number of whole shares of Company Stock equal to the number of
Stock Units to be distributed. Except as provided in Section 10(c), if the
Outside Director is entitled to receive payment of only a portion of the total
Stock Units credited to the Accounts, the Company will distribute to the Outside
Director that number of whole shares of Company Stock that as nearly as possible
equals, but does not exceed, the portion of the Stock Units to be distributed.
Distributions shall be valued for all purposes at the closing price of Company
Stock on the day before the distribution is made.

 

  (b) Distributions to an Outside Director shall be made in accordance with one
of the payment methods described below as elected by the Outside Director
pursuant to Section 6(c):

 

(i) Single lump sum payment;

 

9



--------------------------------------------------------------------------------

(ii)   Annual installment payments over a term of five (5) years; or

 

(iii)  Annual installment payments over a term of (10) years.

 

The amount of each annual installment payment shall be a pro rata portion of the
total number of Stock Units credited to an Outside Director’s accounts as of the
date on which the installment payment is to be paid. For example, an Outside
Director who has elected to receive a distribution of the Accounts in annual
installments over five years will be paid one-fifth of the Accounts in the first
year, one-fourth of the remaining Accounts in the second year, one-third in the
third year, one-half in the fourth year, and the remaining balance of the
Accounts in the fifth year.

 

  (c) An Outside Director shall elect one of the payment methods described in
Section 6(b) within thirty (30) days after the date of receipt of an award of
Stock Units under the Plan. The election must be made in writing on a form
provided by the Company and must be delivered to the Company. The Outside
Director may change the election of a payment method with a subsequent election.
To be valid, any subsequent election must be made at least one year prior to the
commencement date of a distribution under Section 7. Any election of an optional
payment method shall remain in effect until one year after a revocation of the
election or a subsequent election is made. If an Outside Director has not
elected the method in which the Accounts are to be paid, the Accounts will be
paid in a single lump sum payment. Any payment to a beneficiary of an Outside
Director shall be a single lump sum payment.

 

  (d) Notwithstanding any other provision of this Plan to the contrary, the
Company shall not be required to issue or deliver any certificate for shares of
Company Stock before (i) the admission of such shares to listing on any stock
exchange on which the Company Stock may then be listed, (ii) effectiveness of
any required registration or other qualification of such shares under any state
or federal law or regulation that the Company’s counsel shall determine is
necessary or advisable, and (iii) the Company shall have been advised by counsel
that all applicable legal requirements have been fulfilled. Until the Outside
Director has been issued a certificate for the shares of Company Stock acquired,
the Outside Director shall possess no shareholder rights with respect to the
shares.

 

7. Timing of Payment of Accounts.

--------------------------------------------------------------------------------

 

10



--------------------------------------------------------------------------------

  (a) If an Outside Director has a Cessation of Service for any reason other
than death (including resignation, completion of an elected term without
reelection, attainment of Retirement Date or Disability), the vested portions of
the Accounts (if any) will be or begin to be distributed in the method provided
under Section 6 within sixty (60) days following the Cessation of Service.

 

  (b) If an Outside Director has a Cessation of Service on account of death, the
vested portions of the Accounts will be distributed to the Outside Director’s
beneficiary in the method provided under Section 6 within sixty (60) days
following the date of death.

 

  (c) An Outside Director may elect to begin to receive distributions of all or
any part of the vested portion of the Accounts before the Outside Director has a
Cessation of Service provided that the Outside Director makes such an election
at least six (6) months prior to the date the distribution is requested to
begin. The election must be made in accordance with procedures established by
the Company and shall be subject to the approval of the Company’s Organization,
Compensation and Nominating Committee. The Outside Director may elect to receive
payments in any method provided under Section 6.

 

8. Stock Reserved for the Plan.

--------------------------------------------------------------------------------

 

The aggregate number of shares of Company Stock authorized for issuance under
the Plan is four hundred thousand (400,000), subject to adjustment pursuant to
Section 10. Shares of Company Stock delivered hereunder may be either authorized
but unissued shares or previously issued shares reacquired and held by the
Company.

 

9. Fractional Shares.

--------------------------------------------------------------------------------

 

For purposes of determining the number of Stock Units for initial grants under
Section 3 and payments under Section 6, fractional Stock Units shall be
eliminated by rounding down to the nearest whole Stock Unit. For purposes of
crediting dividends under Section 4, vesting under Section 5, and determining
the number of Stock Units in a Participant’s Dividend Account, fractional Stock
Units shall be maintained.

 

10. Effect of Stock Dividends and Other Changes to Company Stock.

--------------------------------------------------------------------------------

 

11



--------------------------------------------------------------------------------

  (a) In the event of a stock dividend, stock split, subdivision or
consolidation of shares, spin-off, recapitalization, reorganization or merger in
which the Company is the surviving corporation or other change in the Company’s
capital stock (including, but not limited to, the creation or issuance to
shareholders generally of rights, options or warrants for the purchase of common
stock or preferred stock of the Company), the number and kind of shares of stock
of the Company to be subject to the Plan, the maximum number of shares which may
be delivered under the Plan, and other relevant provisions shall be
automatically adjusted, subject to the right of the Dominion Resources Board to
make such further adjustment as it shall deem necessary to effect the provisions
of this Section 10. If the adjustment would produce fractional shares, the
fractional shares shall be eliminated by rounding down to the nearest whole
share.

 

  (b) If an adjustment is made to stock of the Company under Section 10(a),
Stock Units also shall be automatically adjusted to the same extent as if the
Stock Unit were a share of Company Stock. If the adjustment would produce
fractional Stock Units, the fractional Stock Units shall be eliminated by
rounding down to the nearest whole Stock Unit.

 

  (c) If the Company is a party to a consolidation or a merger in which the
Company is not the surviving corporation, a transaction that results in the
acquisition of substantially all of the Company’s outstanding stock by a single
person or entity, or a sale or transfer of substantially all of the Company’s
assets, the Dominion Resources Board, in its discretion, may declare that all
Stock Units granted hereunder shall pertain to and apply with appropriate
adjustment as determined by the Dominion Resources Board to hypothetical
securities of the resulting corporation to which a holder of the number of
shares of Company Stock would be entitled; provided, however, that in the
absence of any such determination, the right of an Outside Director to receive
shares of Company Stock pursuant to Section 6 of this Plan shall terminate and
the Company shall pay such Outside Director any amount payable under the Plan in
cash.

 

11. Interpretation and Administration of the Plan.

--------------------------------------------------------------------------------

 

This Plan shall be self-administering; provided, however, that to the extent the
Plan is not self-administering, the Plan shall be administered, construed and
interpreted by the Dominion Resources Board, to the extent permitted by Rule
16b-3. The Dominion Resources Board shall have all powers vested in it by the
terms of the Plan. Any decision of the Dominion Resources Board with respect to
the Plan shall be final, conclusive and

 

12



--------------------------------------------------------------------------------

binding upon all Outside Directors and each of the Boards. The Dominion
Resources Board may act by a majority of its members, except that the members
may authorize any one or more of their number or any officer of the Company to
execute and deliver documents on behalf of the Dominion Resources Board. The
Dominion Resources Board may consult with counsel, who may be counsel to the
Company, and shall not incur any liability for action taken in good faith in
reliance upon the advice of counsel. The Corporate Secretary of the Company
shall be authorized to take or cause to be taken such actions of a ministerial
nature as shall be necessary to effectuate the intent and purposes of the Plan,
including maintaining records of the Accounts of Outside Directors and arranging
for distributions of Accounts.

 

12. Outside Director Representations.

--------------------------------------------------------------------------------

 

By participating in the Plan, an Outside Director represents and, if requested
by the Company, shall, at or before the time of the issuance of any shares of
Company Stock, deliver to the Company a written statement satisfactory in form
and content to the Company that the Outside Director intends to hold the shares
so acquired for investment and not with a view to resale or other distribution
thereof to the public in violation of the Securities Act of 1933, as amended
(the “Securities Act”). Moreover, in the event that the Company shall determine
that, in compliance with the Securities Act or other applicable statutes or
regulations, it is necessary to register any of the shares to be distributed or
to qualify any such shares for exemption from any of the requirements of the
Securities Act or any other applicable statute or regulation, no shares shall be
issued to the Outside Director until the required action has been completed;
provided, however, that the Company shall use its reasonable best efforts to
take all action necessary to comply with such requirements of law or regulation.

 

13. Term of the Plan.

--------------------------------------------------------------------------------

 

The Plan shall become effective as of the Effective Date upon adoption of the
Plan by all the Boards; provided, however, such effectiveness shall be subject
to the approval of the Plan by the holders of a majority of the voting power of
the outstanding shares of the Company Stock within twelve months of adoption by
the Boards. The Plan shall terminate on the Participation Termination Date as to
future grants. The termination of new participation in the Plan shall not alter
or impair any of the rights or

 

13



--------------------------------------------------------------------------------

obligations under any award of Stock Units, Stock Unit Account balance, or
Dividend Account balance unless the affected Outside Director shall so consent.
After the Participation Termination Date, no Outside Director shall be entitled
to receive any further award of Stock Units.

 

14. Amendments.

--------------------------------------------------------------------------------

 

By action of the Dominion Resources Board, the Dominion Resources Board may from
time to time make such changes in and additions to the Plan as it may deem
appropriate; provided that, if and to the extent required by Rule 16b-3, no
change shall be made that changes the class of persons eligible to receive Stock
Units, or materially increases the benefits accruing to Outside Directors under
the Plan, unless such change is authorized by the shareholders of the Company.
To the extent required by Rule 16b-3, the Plan may not be amended more often
than every six months. The Dominion Resources Board may unilaterally amend the
Plan as it deems appropriate to ensure compliance with Rule 16b-3. Except as
provided in the preceding sentence, any change or addition to the Plan shall
not, without the consent of any Outside Director who is adversely affected
thereby, alter any Stock Unit awards previously made to the Outside Director
pursuant to the Plan.

 

15. Rights Under the Plan.

--------------------------------------------------------------------------------

 

  (a) The Plan is an unfunded deferred compensation arrangement and there is no
fund associated with this Plan. Title to and beneficial ownership of all
benefits described in the Plan shall at all times remain with the Company.
Participation in the Plan and the right to receive payments under the Plan shall
not give an Outside Director any proprietary interest in the Company or any
subsidiary, or in any of their assets. An Outside Director shall, for all
purposes, be a general creditor of the Company.

 

  (b) During the lifetime of an Outside Director, the interests of an Outside
Director under the Plan cannot be assigned, anticipated, sold, encumbered or
pledged and shall not be subject to the claims of the Outside Director’s
creditors. In the event of an Outside Director’s death, an Outside Director’s
rights and interests under the Plan shall be transferred to the Outside
Director’s beneficiary.

 

14



--------------------------------------------------------------------------------

16. Beneficiary.

--------------------------------------------------------------------------------

 

An Outside Director may designate in writing on a form provided by and delivered
to the Company, one or more beneficiaries (which may include a trust) to receive
any payments that may become due under the Plan after the death of the Outside
Director. If an Outside Director fails to designate a beneficiary, or no
designated beneficiary survives the Outside Director, any payments to be made
with respect to the Outside Director after death shall be made to the personal
representative of the Outside Director’s estate.

 

17. Notice.

--------------------------------------------------------------------------------

 

All notices and other communications required or permitted to be given under the
Plan shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed first class, postage prepaid, as follows: (a) if
to the Company, at its principal business address, to the attention of the
Corporate Secretary of the Company; (b) if to any Outside Director, at the last
address of the Outside Director known to the sender at the time the notice or
other communication is sent.

 

18. Interpretation and Construction.

--------------------------------------------------------------------------------

 

This Plan is intended to comply with the provisions of Rule 16b-3 and shall be
construed to so comply. The terms of this Plan are subject to all present and
future rulings of the Securities and Exchange Commission with respect to Rule
16b-3. If any provision of the Plan would cause the Plan to fail to meet the
requirements of Rule 16b-3, then that provision of the Plan shall be void and of
no effect. To the extent not inconsistent with the requirements of Rule 16b-3,
the Plan shall be construed and enforced according to the laws of the
Commonwealth of Virginia. Headings and captions are for convenience only and
have no substantive meaning. Reference to one gender includes the other, and
references to the singular and plural include each other.

 

15